El Juez Presidente Señor Del Tobo
emitió la opinión del tribunal.
Pablo Matos Correa fué denunciado ante la Corte Municipal de San Juan, Sección Segunda, de una infracción al artículo 95 de la Ley de Servicio Público, cometida al trans-portar pasajeros en su automóvil piíblico en contra de lo dispuesto en la orden de la Comisión de Servicio Público de enero 4, 1938.
Celebrado el nuevo juicio en la corte del distrito, fué el • acusado declarado culpable y condenado a pagar cincuenta dólares de multa. Apeló para ante esta Corte Suprema y señala tres errores cometidos a su juicio por la corte de dis-trito el primero al permitir enmendar la denuncia, el segundo al aceptar cierta prueba de inferencia y el tercero al basar su sentencia en prueba vaga e insuficiente.
 Examinemos el primero. Se trata de un caso en apelación ante una corte de distrito que de acuerdo con la *185ley debió ser juzgado por la primitiva denuncia, esto es, por la presentada en la corte municipal. Artículo 3 del Código de Enjuiciamiento Criminal, ed. 1935; Pueblo v. Rosario, 50 D.P.R. 223; Ex parte Bermúdez, 8 D.P.R. 24. ¿Pudo enmendarse esa denuncia en la corte de distrito? Yeámoslo.
Esta Corte Suprema en el caso del Pueblo v. Albino, 38 D.P.R. 215, 216, por medio de su Juez Asociado Sr. Texidor, dijo:
“En materia de enmiendas,. la jurisprudencia tiene establecida una seria diferencia entre las enmiendas substanciales, y las de forma, y entre aquéllas que pueden afectar los derechos esenciales y constitucionales del acusado, y las que no tienen ese alcance.
“No encontramos en nuestro Código de Enjuiciamiento Criminal disposición expresa referente a la enmienda de una acusación, pero hay indicaciones, artículos 461 y 158, Código de Enjuiciamiento Criminal. Véase el caso de Pueblo v. Torres, 34 D.P.R. 300.”
Se trataba de una enmienda de una fecha y se resolvió que no afectando como no afectaba los derechos substanciales del acusado, pudo hacerse.
El caso de Torres que se cita si bien no era uno comen-zado en una corte municipal, fué uno en el que la acusación se formuló al parecer por el Gran Jurado, y en él se resolvió que “en un proceso por asesinato, la enmienda en el apellido del interfecto es una de fondo no permisible en el juicio, no pudienclo hacerse sin la intervención del gran jurado.” Se citan en la opinión los artículos 461 y 158 del Código de Enjuiciamiento Criminal y varias autoridades que sostienen qué el cambio de un nombre es una cuestión substancial.
Todo depende, pues, de la clase de enmienda. Si es subs-tancial, no es permisible. Si no lo es, puede hacerse.
Lo ocurrido en este caso cuando fué llamado para la celebración del juicio de novo consta de la transcripción como sigue:
“DbfeNSA: Señor Juez, se alega en esta denuncia que en 16 de enero del 38 en la Avenida Ponee de León de Santurce, el acusado *186Pablo Matos Correa, allí y entonces, ilegal, voluntaria, maliciosa y criminalmente, sin baber sido previamente autorizado por la Comi-sión de Servicio Público de Puerto Pico, y mientras manejaba como chófer el automóvil número P-1759, actuaba como porteador público transportando pasajeros por asientos en dicho vehículo. Y en el blanco se llena que era propiedad de Ernesto Nieves. No hay nin-gún hecho específico que diga en la denuncia que este acusado allí y entonces tomó en cierta y determinada parada y dejó en la ruta de la White Star Line un pasajero.
“Juez: La Corte ha resuelto esto. El hecho de que se tome un pasajero en San Juan no infringe la orden final de la Comisión de Servicio Público, ni que se tome un pasajero en cualquier sitio de Río Piedras a San Juan. Lo que la orden final prohíbe, y lo dice la misma orden, es operar un porteador público entre los municipios de San Juan y Río Piedras, o dentro del municipio de San Juan o Río Piedras y entre puntos intermedios. Las alegaciones de la de-nuncia son compatibles con el hecho de que se hubiera tomado un pa-sajero en San Juan para llevarlo a Carolina, Loíza o Bayamón, en cuyo caso no se infringe la orden final. La orden prohíbe trans-portar pasajeros entre San Juan y Río Piedras. La Corte declara con lugar la excepción perentoria, pero permite que se enmiende, si la firma y jura el Policía Insular, en el sentido de que se añada: ' en-tre los municipios de San Juan y Río Piedras y dentro de los muni-cipios de San Juan y Río Piedras y entre puntos intermedios.’
“Defensa: Señor Juez, en la denuncia ésta que está jurada ante el Secretario de la Corte Municipal el 22 de enero de 1938 se han intercalado estas palabras: ‘ entre y dentro del municipio de Río Pie-dras y municipios de San Juan y entre puntos intermedios.’ Nos-otros entendemos que este procedimiento viola el Código de Enjui-ciamiento Criminal. Esta es una denuncia radicada el 22 de enero de 1938, jurada por él ante la Corte Municipal de San Juan, y ahora se intercala una alegación que hace otra denuncia completa-mente nueva, y se sorprende al acusado con ciertos hechos que eran completamente ajenos al cargo de que venía a responder en el día de hoy. Él se viene a defender de esa denuncia y presenta una ex-cepción perentoria aceptando que los hechos serían ciertos, pero que no constituyen una infracción a la ordenanza. Solicito que se archive el caso.
“Juez: La Corte cree que se violarían todos los principales fun-' damentos del Derecho Procesal Penal si una denuncia hecha por un policía insular, que no es un Fiscal Letrado y desconoce los requisi-*187tos técnicos de una denuncia, por un tecnicismo de esta clase pudiera sobreseerse y archivarse un caso, trayendo consigo que un acusado que ha cometido, un delito público obtuviera el sobreseimiento y ar-chivo de un caso indebidamente. Por el contrario, la Corte cree que en una denuncia que se presenta y que solamente adolece de un de-fecto más bien técnico, no hay nada que prohiba al tribunal permitir una enmienda a la denuncia ésa en bien de la justicia. Si el acu-sado cree que está sorprendido, a lo único que tendría derecho es a solicitar un tiempo razonable para contestar la denuncia, y eso la Corte estaría dispuesta a concedérselo, si es que por virtud de esas alegaciones ha sido sorprendido.”
A nuestro juicio la enmienda permitida era substancial, siendo en su consecuencia errónea la resolución de la corte. Así lo reconoce el propio representante del Pueblo en esta Corte Suprema en su alegato, en los siguientes términos:
“Se ha resuelto también que no puede ni debe permitirse como mera cuestión de forma, el cambio o sustitución de una alegación que es absolutamente necesaria para demostrar que un delito se ha come-tido, a no ser con el consentimiento y a instancias del acusado. 31 C. J. See. 431, pág. 829; See. 436, pág. 834; 14 R.C.L. See. 38, pág. 192.
“También se ha resuelto por este tribunal, que después de una excepción perentoria, el acusado debe ser puesto en libertad, a menos que la corte ordene o permita la presentación de una nueva acusa-ción. Velázquez v. Corte, 35 D.P.R. 365.
“Entendemos, pues, que en este caso se trataba de una enmienda que hacía buena una denuncia fatalmente defectuosa, y por lo tanto, una enmienda de fondo; que el acusado tenía derecho a lo dispuesto en el Artículo 157 del Código de Enjuiciamiento Criminal supra ci-tado. Por lo tanto, a diferencia del caso de El Pueblo v. Albino, 38 D.P.R. 216, el defecto aquí apuntado es de fondo y los derechos del acusado quedaron substaneialmente afectados con la enmienda permi-tida, por lo que, salvo mejor criterio de esta corte, existe, a nuestro juicio, este primer error.”
Además hemos examinado la evidencia y la encontramos insuficiente, conclusión a que también llega el fiscal de esta corte en su alegato, como sigue:
“Prácticamente, la única prueba de cargo en este caso consistió en el testimonio del policía Nazario Gómez, quien declara que al de-*188tener al acusado, traía dentro del carro una señora, y que a pregun-tas que le hizo, esta señora le manifestó que venía de Hato Rey, y que iba para San Juan; que no le dijo más nada. La detención del acusado tuvo lugar, según declara el testigo, cuando aquél iba en dirección a San Juan, con la señora de marras como pasajera.”
El fiscal transcribe entonces íntegra la declaración del acusado que en resumen sostiene que la señora frente al correo de Hato Rey le fletó el carro por un dólar para que la trajera a San Juan, la esperase y regresara con ella. Y continúa su argumento así:
"Creemos que en casos de esta naturaleza, la prueba no debe ser tan vaga en cuanto a extremo tan importante como lo es el becho de conducir pasajeros mediante paga por asiento, máxime cuando como en este caso, la declaración del único testigo de cargo es perfec-tamente compatible con la del acusado, que lo coloca fuera de la in-fracción imputádale.
“A nuestro juicio, existe duda razonable en cuanto a la culpabi-lidad del acusado, y por esta razón, así como por haberse cometido además el primer error que imputa el acusado y apelante a la corte inferior, somos de opinión, salvo el mejor criterio en contrario de esta corte, que la sentencia apelada debe revocarse y absolverse al acu-sado. ’ ’

Debe, a virtud de todo lo expuesto, declararse el recurso con lugar, revocarse la sentencia apelada y dictarse otra absolviendo al acusado.

El Juez Asociado Sr. Travieso no intervino.